Title: To Thomas Jefferson from John Strode, 16 March 1801
From: Strode, John
To: Jefferson, Thomas



Worthy Sir
Culpeper 16 March 1801

Mr. Voss has just informd me that Your Horses & Carriage is in about Ten days to meet You at my Neighbour Herins; for Heavens sake, dont give this little Family the indiscribeable pain which we must Suffer on such an Occasion; make, for once more, I humbly beseech You Sir, this poor House Your Lodging for a night at least. I believe indeed it wd. afford You some degree of pleasure to know how happy such an honor wd make each individual of us—With all possible regard, and the most profound respect
I am most Worthy Sir Yr. very hble Servt.

John Strode

